Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1() as being anticipated by Morita (WO 2016/157245).
Morita shows;
10.    A fire apparatus, comprising: 
         a chassis (at 10);
        a ladder assembly (at 30) having a proximal end pivotably coupled to the chassis and a distal end opposite the proximal end; and  
       a basket (at 40) pivotably coupled to the distal end of the ladder assembly, the basket comprising:
a subfloor assembly  (see Fig. 6a) including a first inner member  (at 63A) and a second inner member (at 63B) each extending in a first direction, wherein the 
a floor panel (at 72) coupled to a top surface of the subfloor assembly and configured to support a user; and
a first upright member (61A) and a second upright member (61B) each directly coupled to the subfloor assembly and extending above the floor panel, wherein the upright members are offset a second distance from one another in the second direction.
wherein the first upright member is aligned with the first inner member, and wherein the second upright member is aligned with the second inner member.
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245), as applied to claim 10 above, and further in view of Gerli (2,500,815).
      Morita does not show the upright members extend below the floor panel, and wherein the ladder assembly is pivotably coupled to each upright member such that 
        Gerli shows upright members (16) extend below a floor panel (21), and wherein an arm assembly (15) is pivotably coupled to each upright member such that a basket (11) is configured to rotate relative to the arm assembly about an axis of rotation positioned below the floor panel.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita for his upright members to extend below the floor panel, and for his ladder assembly to be pivotably coupled to each upright member, as taught by Gerli, since it would have provided the predictable results of having his basket rotate relative to the ladder assembly about an axis of rotation positioned below the floor panel
11.    The fire apparatus of Claim 10, wherein the upright members extend below the floor panel, and wherein the ladder assembly is pivotably coupled to each .
        Claim16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245), as applied to claim10 above.
With respect to the ladder assembly has a vertical extension height of at least 110 feet and a horizontal reach of at least 90 feet when the basket supports a 750 pound load.
       At the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected height and reach was one of a finite number of available option depending on the load in the basket.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
       Furthermore, the examiner refers to MPEP 2144.04 sections I, IV.A, B and  V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the claimed height and reach of the ladder assembly are merely a matter of design choice and it would be obvious to one of ordinary skill in the art to the ladder assembly to comprise a height and reach due to the load .
        Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245).
Morita shows;
10.    A fire apparatus, comprising: 
         a chassis (at 10);
        a ladder assembly (at 30) having a proximal end pivotably coupled to the chassis and a distal end opposite the proximal end; and  
       a basket (at 40) pivotably coupled to the distal end of the ladder assembly, the basket comprising:
a subfloor assembly  (see Fig. 6a) including a first inner member  (at 63A) and a second inner member (at 63B) each extending in a first direction, wherein the inner members are offset a first distance from one another in a second direction perpendicular to the first direction;
a floor panel (at 72) coupled to a top surface of the subfloor assembly and configured to support a user; and
a first upright member (rear member shown below) and a second upright member (rear member shows below) each directly coupled to the subfloor 
With respect to the first upright member (rear member) is aligned with the first inner member (portion 62A), and wherein the second upright member (rear member) is aligned with the second inner member (portion 62B).
       At the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available location of the rear members, and that which would provide an enhanced foundation of the rear members. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.



    PNG
    media_image1.png
    641
    891
    media_image1.png
    Greyscale

     12.    The fire apparatus of Claim 10, wherein each upright member (rear members, shown above) forms a portion of one of a pair of rear walls, wherein the basket further includes a front wall, a first side wall, and a second side wall, each of said walls coupled to the subfloor assembly and extending above the floor panel, wherein the walls define an enclosed area of the basket therebetween;
       wherein the front wall and the first side wall define a first access opening (at 81A) therebetween, wherein the front wall and the second side wall define a second access opening (at 81B) therebetween, and wherein the rear walls define a third access 
         wherein the first side wall and the second side wall are offset from the front wall in the first direction, wherein the first side wall and the front wall are offset from one another in the second direction, and wherein the second side wall and the front wall are offset from one another in the second direction, such that the first access opening and the second access opening are angled relative to the front wall.
   Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245), as applied to claim 12 above, and further in view of Riser (6,145,619).
Morita further shows first and second doors (at 81A and 81B, respectively), but silent if the door are configured to extend within the enclosed area when in their respective open positions. 
Riser teaches door (48) configured to extend within the enclosed area when in their respective open positions which prevents being obstructed by an outer object.
 All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the .
 Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245) in view of Riser (6,145,619), as applied to claim 13 above, and further in view of Gil (7,631,700).
       Gil teaches a firefighting enclosure wherein front wall, the rear walls, the first side wall, the second side wall, doors include heat-resistant panels configured to reduce a rate of heat transfer into the enclosed area from a heat source positioned away from the enclosure.
 All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
   Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (WO 2016/157245), as applied to claim 12 above, and further in view of Garrett (5,129,480).
Morita does not show his platform (at 71) top surface being substantially aligned with a top surface of his floor panel (at 72).
          Garrett (Fig.1) a basket wherein his platform (the portion of his floor that extends outwardly of its enclosure and adjacent his access opening (closed by cable), and wherein the platform is positioned entirely between an outer surface of the first side wall (at 3) and an outer surface of the second side wall (side wall opposite (3)).
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to .
Claims 1-9 are allowed.
      Applicant’s arguments with respect to claim(s) 10-16 have been considered but are moot because the new ground of rejection does not rely on the application of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634